Exhibit 10.6

 



    EXECUTION VERSION







 

AMENDED AND RESTATED RECEIVABLES POOLING AGREEMENT

 

between

 

HOMEQ SERVICER ADVANCE FACILITY TRANSFEROR, LLC

 

(Depositor)

 

and

 

HOMEQ SERVICER ADVANCE RECEIVABLES TRUST 2010-ADV1

 

(Issuer)

 

Dated as of March 5, 2012

 

HOMEQ SERVICER ADVANCE RECEIVABLES BACKED NOTES, SERIES 2010-ADV1

 

--------------------------------------------------------------------------------

 

 



TABLE OF CONTENTS

      Page Section 1. Definitions; Incorporation by Reference.   3 Section 2.
Transfer of Receivables.   6 Section 3. Depositor’s Acknowledgment and Consent
to Assignment.   8 Section 4. Representations, Warranties and Certain Covenants
of Depositor.   8 Section 5. Remedies Upon Breach   14 Section 6. Termination.  
14 Section 7. General Covenants of Depositor.   14 Section 8. Grant Clause.   17
Section 9. Grant by Issuer.   17 Section 10. Protection of Indenture Trustee’s
Security Interest in Trust Estate.   17 Section 11. Limited Recourse.   17
Section 12. Miscellaneous.   18         Schedule 1 Form of Assignment of
Receivables    

 





i

--------------------------------------------------------------------------------

 

 

RECEIVABLES POOLING AGREEMENT

 

This AMENDED AND RESTATED RECEIVABLES POOLING AGREEMENT (as may be amended,
supplemented, restated or otherwise modified from time to time, this
“Agreement”) is made as of March 5, 2012 (“Effective Date”), by and between
HOMEQ SERVICER ADVANCE FACILITY TRANSFEROR, LLC, a Delaware limited liability
company (the “Depositor”), and HOMEQ SERVICER ADVANCE RECEIVABLES TRUST
2010-ADV1, a statutory trust organized under the laws of Delaware (the
“Issuer”).

 

RECITALS

 

(a)      The Depositor is a special purpose Delaware limited liability company.
The Issuer is a statutory trust organized under the laws of Delaware. The
Depositor and the Issuer are parties to that certain Receivables Pooling
Agreement (the “Original Receivables Pooling Agreement”), dated as of August 31,
2010 (the “Closing Date”). Pursuant to Section 12(a) of the Original Receivables
Pooling Agreement, the Depositor and the Issuer may amend the Original
Receivables Pooling Agreement by written instrument provided that: (i) so long
as the Notes are outstanding, more than 50% of the Holders of all Outstanding
Notes, each Supplemental Credit Provider and each Liquidity Provider provide
their prior written consent, (ii) the Depositor shall have delivered to the
Indenture Trustee an officer’s certificate to the effect that the Depositor
reasonably believes that any such amendment will not have an Adverse Effect on
the Noteholders, and (iii) OLS shall promptly notify each Note Rating Agency of
any such amendment and shall furnish a copy of any such amendment to each such
Note Rating Agency. The Depositor and the Issuer wish to amend and restate in
its entirety the Original Receivables Pooling Agreement in accordance with
Section 12(a) of the Original Receivables Pooling Agreement, pursuant to the
terms set forth in this Agreement.

 

(b)      OLS is the “Servicer” under certain pooling and servicing agreements,
sale and servicing agreements, and servicing agreements (each, as may be
amended, supplemented, restated, or otherwise modified from time to time, a
“Servicing Agreement” and, collectively, the “Servicing Agreements”). Certain
Servicing Agreements (each, as may be amended, supplemented, restated, or
otherwise modified from time to time, a “Designated Servicing Agreement” and,
collectively, the “Designated Servicing Agreements”) will be designated as
described herein for inclusion under this Agreement, the Receivables Sale
Agreement and the Indenture.

 

(c)      OLS is selling the economics associated with the servicing rights under
the Designated Servicing Agreements to HLSS Holdings, LLC (“HLSS”), a Delaware
limited liability company, which is wholly owned by Home Loan Servicing
Solutions, Ltd., an exempted company formed under the laws of the Cayman
Islands. On the Effective Date and until the MSR Transfer Date with respect to
any Designated Servicing Agreement, OLS shall continue to (i) be the “Servicer”
under such Designated Servicing Agreement, (ii) have the obligation to make the
required Advances under such Designated Servicing Agreement, (iii) have the
right to collect the related Receivables in reimbursement of such Advances, and
(iv) have the right to collect Receivables in existence on the Effective Date
related to Advances. Upon its disbursement of an Advance pursuant to a
Designated Servicing Agreement, OLS, as servicer (until the related MSR Transfer
Date), becomes the beneficiary of a contractual right to be reimbursed for such
Advance in accordance with the terms of the related Designated Servicing
Agreement. Immediately, upon their creation, OLS shall sell the related
Receivables to HLSS for cash purchase prices equal to 100% of their respective
Receivable Balances pursuant to the Receivables Sale Agreement (as defined in
Paragraph (g) below) and the Purchase Agreement.

 

--------------------------------------------------------------------------------

 



(d)      When all required consents and ratings agency letters required for a
formal change of the named servicer under a Designated Servicing Agreement from
OLS to HLSS shall have been obtained, OLS shall sell to HLSS all of the
servicing rights and obligations under such Designated Servicing Agreement (the
“MSR Transfer Date”) pursuant to the Master Servicing Rights Purchase Agreement
and related Sale Supplement, dated as of February 10, 2012, by and between OLS
and HLSS (the “Purchase Agreement”). Following the MSR Transfer Date for any
Designated Servicing Agreement, HLSS shall be the “Servicer” under such
Designated Servicing Agreement, and HLSS shall thereafter (i) be the “Servicer”
under such Designated Servicing Agreement, (ii) have the obligation to make the
required Advances under such Designated Servicing Agreement, (iii) have the
right to collect the related Receivables in reimbursement of such Advances, and
(iv) have the right to collect Receivables in existence on the MSR Transfer Date
related to Advances. Upon its disbursement of an Advance pursuant to a
Designated Servicing Agreement, HLSS, as servicer (on and after the related MSR
Transfer Date), becomes the beneficiary of a contractual right to be reimbursed
for such Advance in accordance with the terms of the related Designated
Servicing Agreement. OLS will initially be engaged by HLSS as subservicer for
all of the Designated Servicing Agreements as to which the related MSR Transfer
Date has occurred under a subservicing agreement (a “Subservicing Agreement”).
Other subservicers may be appointed for some or all of the Designated Servicing
Agreements or for other servicing rights acquired by HLSS from time to time in
compliance with Section 4(a)(xix) hereof.

 

(e)      The Issuer, HLSS, as servicer (on and after the related MSR Transfer
Date) and as Administrator, OLS, as servicer (until the related MSR Transfer
Date) and as subservicer (on the MSR Transfer Date), Deutsche Bank National
Trust Company, as Indenture Trustee (the “Indenture Trustee”), as Calculation
Agent, as Paying Agent and as Securities Intermediary, Barclays Bank PLC
(“Barclays”), as administrative agent (in such capacity, the “Administrative
Agent”), Sheffield Receivables Corporation and Ocwen Financial Corporation,
propose to enter into an Amended and Restated Indenture, dated as of even date
herewith (as may be amended, supplemented, restated, or otherwise modified from
time to time, the “Indenture”), amending and restating that certain Indenture,
dated as of August 31, 2010 (the “Original Indenture”).

 

(f)      Pursuant to the Original Indenture, the Issuer issued term amortizing
asset-backed notes in four classes (the “Existing Term Notes”), and a variable
funding note (the “Existing Variable Funding Note,” together with the Existing
Term Notes, the “Existing Notes”), all collateralized by the Receivables. On or
before the Effective Date, one class of the Existing Term Notes, the Class D
Term Notes, will be paid in full and retired. The remaining Existing Notes, the
one senior class of term notes (the “Class A-1 Notes”), the one senior class of
variable funding notes (the “Class A-2 Notes”), and the two progressively more
subordinated classes of term notes, class B (the “Class B Notes”) and class C
(the “Class C Notes,” and together with the Class A-1 Notes, the Class A-2 Notes
and the Class B Notes, the “Notes”) shall be amended to have terms consistent
with those set forth in the Indenture. The Notes will be collateralized by the
Aggregate Receivables and related property and certain monies in respect thereof
now owned and to be hereafter acquired by the Issuer.

 



2

--------------------------------------------------------------------------------

 

 

(g)      HLSS, as receivables seller, desires to sell and/or contribute, assign,
transfer and convey to the Depositor all its contractual rights to be reimbursed
for each Advance that it either acquires from OLS (before the related MSR
Transfer Date) or creates as a result of making Advances (on or after the
related MSR Transfer Date), from the date hereof through the Receivables Sale
Termination Date, under the Designated Servicing Agreements (in any case, which
Advance has not been previously reimbursed) (each such Advance, a “Receivable”
and, collectively, the “Receivables”), pursuant to that certain Amended and
Restated Receivables Sale Agreement, dated as of even date herewith (as may be
amended, supplemented, restated or otherwise modified from time to time, the
“Receivables Sale Agreement”), amending and restating that certain Receivables
Sale Agreement dated as of August 31, 2010 (the “Original Receivables Pooling
Agreement”). The Depositor is entering into this Agreement, to sell and/or
contribute, assign, transfer and convey to the Issuer all Receivables acquired
by the Depositor from HLSS, as receivables seller, immediately upon the
Depositor’s acquisition of such Receivables pursuant to Receivables Sale
Agreement; provided, however, that all Receivables in existence on the Effective
Date shall have been transferred from OLS to the Depositor under the Original
Receivables Sale Agreement and from the Depositor to the Issuer under the
Original Receivables Pooling Agreement prior to the Effective Date.

 

(h)      In consideration of each transfer by the Depositor to the Issuer of the
Transferred Assets on the terms and subject to the conditions set forth in this
Agreement, the Issuer has agreed to pay to the Depositor a purchase price equal
to 100% of the fair market value thereof on each Sale Date. To the extent the
purchase price actually paid in cash by the Issuer for the Transferred Assets is
less than 100% of the fair market value thereof, the consideration for such
excess fair market value shall be an increase in the value of the Owner Trust
Certificate of the Issuer, 100% of which is held by the Depositor, by the amount
by which the fair market value of such Receivable exceeds the cash purchase
price actually paid therefor.

 

agreement

 

NOW, THEREFORE, in consideration of the above premises and of the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

Section 1. Definitions; Incorporation by Reference.

 

(a)      This Agreement is entered into in connection with the terms and
conditions of the Indenture. Any capitalized term used but not defined herein
shall have the meaning given to it in the Indenture.

 

Additional Receivables: As defined in Section 2(a)(ii).

 

Administrative Agent: As defined in the Recitals.

 



3

--------------------------------------------------------------------------------

 

 

Aggregate Receivables: (i) All Initial Receivables under a Designated Servicing
Agreement sold and/or contributed by the Depositor to the Issuer under the
Original Receivables Pooling Agreement and (ii) all Additional Receivables under
a Designated Servicing Agreement sold and/or contributed by the Depositor to the
Issuer hereunder.

 

Agreement: As defined in the Preamble.

 

Assignment of Receivables: Each agreement documenting an assignment by HLSS to
the Depositor substantially in the form set forth on Schedule 1.

 

Barclays: As defined in the Recitals.

 

Class A-1 Notes: As defined in the Recitals.

 

Class A-2 Notes: As defined in the Recitals.

 

Class B Notes: As defined in the Recitals.

 

Class C Notes: As defined in the Recitals.

 

Closing Date: August 31, 2010.

 

Depositor: As defined in the Preamble.

 

Depositor’s Related Documents: As defined in Section 4(a)(iii).

 

Designated Servicing Agreement and Designated Servicing Agreements: As defined
in the Recitals.

 

Effective Date: As defined in the Preamble.

 

Existing Notes: As defined in the Recitals.

 

Existing Term Notes: As defined in the Recitals.

 

Existing Variable Funding Note: As defined in the Recitals.

 

HLSS: As defined in the Recitals.

 

Indenture: As defined in the Recitals.

 

Indenture Trustee: As defined in the Recitals.

 

Initial Receivables: As defined in Section 2(a)(i).

 

Initial RSA: As defined in the Recitals.

 

Issuer: As defined in the Preamble.

 



4

--------------------------------------------------------------------------------

 

 

March 2, 2012 Assignment: As defined in Section 2(a)(iii).

 

MSR Transfer Date: As defined in the Recitals.

 

Notes: As defined in the Recitals.

 

OLS: As defined in the Recitals.

 

Original Indenture: As defined in the Recitals.

 

Original Receivables Pooling Agreement: As defined in the Recitals.

 

Original Receivables Sale Agreement: As defined in the Recitals.

 

Original Transferred Assets: As defined in Section 2(a)(i).

 

Purchase: Each purchase by the Issuer from the Depositor of Transferred Assets.

 

Purchase Agreement: As defined in the Recitals.

 

Purchase Price: As defined in Section 2(b).

 

Receivable and Receivables: As defined in the Recitals.

 

Receivables Sale Agreement: As defined in the Recitals.

 

Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period, on which all amounts due on all Classes of Notes issued by the
Issuer pursuant to the Indenture, and all other amounts payable to any party
pursuant to the Indenture, shall have been paid in full.

 

Removed Servicing Agreement: As defined in Section 2(c).

 

Sale Date: (i) With respect to the Initial Receivables, each date from and
including the Closing Date to the Effective Date on which such Initial
Receivable was sold and/or contributed, assigned, transferred and conveyed by
the Depositor to the Issuer pursuant to the terms of the Original Receivables
Pooling Agreement and (ii) with respect to any Additional Receivables, each date
from and including the Effective Date to the Receivables Sale Termination Date
on which such Additional Receivable is sold and/or contributed, assigned,
transferred and conveyed by the Depositor to the Issuer pursuant to the terms of
this Agreement.

 

Servicing Agreement and Servicing Agreements: As defined in the Recitals.

 

Stop Date: As defined in Section 2(c).

 

Subservicer: OLS or other subservicers that may be engaged by HLSS as
subservicer for all of the Designated Servicing Agreements or for other
servicing rights acquired by HLSS from time to time.

 

Subservicing Agreement: As defined in the Recitals.

 



5

--------------------------------------------------------------------------------

 

 

Subsidiary: Of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

Transferred Assets: As defined in Section 2(a)(ii).

 

UCC: As defined in Section 2(a)(i).

 

(b)      The Designated Servicing Agreement Schedule, as may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the Transaction Documents, is incorporated by this reference into this
Agreement.

 

Section 2. Transfer of Receivables.

 

(a)      Transferred Assets.

 

           (i)      From the Closing Date to the Effective Date, subject to the
provisions of the Original Receivables Pooling Agreement, the Depositor sold
and/or contributed, assigned, transferred and conveyed to the Issuer, and the
Issuer acquired from the Depositor without recourse except as provided under the
Original Receivables Pooling Agreement, all of the Depositor’s right, title and
interest, whether now owned or hereafter acquired, in, to and under each
Receivable (1) in existence on the Closing Date and in existence on any Business
Day on or after the Closing Date and prior to the Effective Date that is listed
as a “Designated Servicing Agreement” on the Designated Servicing Agreement
Schedule as of the date such Receivable is created (the “Initial Receivables”),
and (2) all monies due or to become due and all amounts received or receivable
with respect thereto and all proceeds (including “proceeds” as defined in the
Uniform Commercial Code in effect in all applicable jurisdictions (the “UCC”)),
together with all rights of the Depositor to enforce such Initial Receivables
(collectively, the “Original Transferred Assets”).

 

           (ii)     Commencing on the Effective Date, and until the close of
business on the Receivables Sale Termination Date, subject to the provisions of
this Agreement, the Depositor hereby sells and/or contributes, assigns,
transfers and conveys to the Issuer, and the Issuer acquires from the Depositor
without recourse except as provided herein, all of the Depositor’s right, title
and interest, whether now owned or hereafter acquired, in, to and under (1) each
Receivable in existence on any Business Day on or after the Effective Date and
prior to the Receivables Sale Termination Date that arises under any Servicing
Agreement that is listed as a “Designated Servicing Agreement” on the Designated
Servicing Agreement Schedule as of the date such Receivable is created (the
“Additional Receivables”), and (2) all monies due or to become due and all
amounts received or receivable with respect thereto and all proceeds (including
“proceeds” as defined in the UCC), together with all rights of the Depositor to
enforce such Additional Receivables (collectively, the “Transferred Assets”).
Until the Receivables Sale Termination Date, the Depositor shall, automatically
and without any further action on its part, sell and/or contribute, assign,
transfer and convey to the Issuer, on each Business Day, each Additional
Receivable not previously transferred to the Issuer and the Issuer shall
purchase each such Additional Receivable together with all of the other
Transferred Assets related to such Receivable.

 



6

--------------------------------------------------------------------------------

 



 

           (iii)    The Depositor and the Issuer hereby agree that no further
transfers will be made pursuant to the Amended and Restated Assignment of
Receivables, dated as of March 2, 2012 (the “March 2, 2012 Assignment”).

 

(b)      Purchase Price. In consideration of the sale and/or contribution,
assignment, transfer and conveyance to the Issuer of the Aggregate Receivables
and related Transferred Assets, on the terms and subject to the conditions set
forth in this Agreement, the Issuer shall, on each Sale Date, pay and deliver to
the Depositor, in immediately available funds on the related Sale Date, or
otherwise promptly following such Sale Date if so agreed by the Depositor and
the Issuer, a purchase price (the “Purchase Price”) equal to (i) in the case of
one Receivable sold, assigned, transferred and conveyed on such Sale Date, the
fair market value of such Receivable on such Sale Date or (ii) in the case more
than one Receivable is sold, assigned, transferred and conveyed on such Sale
Date, the aggregate of the fair market values of such Receivables on such Sale
Date, payable in cash to the extent of funds available to the Issuer, plus an
increase in the value of the Owner Trust Certificate of the Issuer, to the
extent the Purchase Price exceeds the cash paid.

 

(c)      Removal of Designated Servicing Agreements and Receivables. On any date
on or after the satisfaction of all conditions specified in Section 2.1(c) of
the Indenture, the Depositor may remove a Designated Servicing Agreement from
the Designated Servicing Agreement Schedule (each such Servicing Agreement so
removed, a “Removed Servicing Agreement”). Upon the removal of a Designated
Servicing Agreement from the Designated Servicing Agreement Schedule, (i) all
Receivables related to such Removed Servicing Agreement previously transferred
to the Issuer and Granted to the Indenture Trustee for inclusion in the Trust
Estate shall remain subject to the lien of the Indenture unless purchased for
the aggregate of the Receivables Balances for such Receivables by a Person not
affiliated with HLSS or by a Person that is a bankruptcy remote special purpose
entity, as evidenced by an opinion of counsel acceptable to the Administrative
Agent, and (ii) all Receivables related to such Removed Servicing Agreement
arising on or after the date that the related Servicing Agreement was removed
from the Designated Servicing Agreement Schedule (the “Stop Date”) shall
continue to be sold and/or contributed by the Depositor to the Issuer pursuant
to the Receivables Pooling Agreement until all Receivables related to such
Removed Servicing Agreement included in the Trust Estate are paid in full or
sold pursuant to the terms of the Indenture; provided, however, that such
Receivables sold and/or contributed to the Depositor on or after the Stop Date
shall not constitute Additional Receivables.

 

(d)      Marking of Books and Records. The Depositor shall, at its own expense,
on or prior to the applicable Sale Date, in the case of Additional Receivables,
indicate in its books and records (including its computer records) that the
Receivables arising under each Designated Servicing Agreement and the related
Transferred Assets have been sold and/or contributed, assigned, transferred and
conveyed to the Issuer in accordance with this Agreement. The

 



7

--------------------------------------------------------------------------------

 

 

Depositor shall not alter the indication referenced in this paragraph with
respect to any Receivable during the term of this Agreement, (except in
accordance with Section 10(b)). If a third party, including a potential
purchaser of a Receivable, should inquire as to the status of the Receivables,
the Depositor shall promptly indicate to such third party that the Receivables
have been sold and/or contributed, assigned, transferred and conveyed and the
Depositor (except in accordance with Section 10(b)) shall not claim any right,
title or interest (including, but not limited to ownership interest) therein.

 

Section 3. Depositor’s Acknowledgment and Consent to Assignment.

 

(a)      Acknowledgment and Consent to Assignment. The Depositor hereby
acknowledges that the Issuer has Granted to the Indenture Trustee, on behalf of
the Noteholders, the rights (but not the obligations) of the Issuer under this
Agreement, including, without limitation, the right to enforce the obligations
of the Depositor hereunder, and the obligations of HLSS under the Receivables
Sale Agreement. The Depositor hereby consents to such Grant by the Issuer to the
Indenture Trustee pursuant to the Indenture. The Depositor acknowledges that the
Indenture Trustee (on behalf of itself, the Noteholders, any Supplemental Credit
Enhancement Provider and any Liquidity Provider) shall be a third party
beneficiary in respect of the representations, warranties, covenants, rights,
indemnities and other benefits arising hereunder that are so Granted by the
Issuer. Moreover, the Depositor hereby authorizes and appoints as its
attorney-in-fact the Issuer and the Indenture Trustee, as the Issuer’s assignee,
on behalf of the Issuer, to execute and deliver such documents or certificates
as may be necessary in order to enforce its rights under this Agreement and its
rights to collect the Aggregate Receivables.

 

Section 4. Representations, Warranties and Certain Covenants of Depositor.

 

The Depositor hereby makes the following representations and warranties for the
benefit of the Issuer, the Indenture Trustee and the Noteholders, on which the
Issuer is relying in purchasing the Aggregate Receivables and executing this
Agreement, and on which the Noteholders are relying in purchasing the Notes. The
representations are made as of the date of this Agreement, and as of each Sale
Date. Such representations and warranties shall survive the sale and/or
contribution, assignment, transfer and conveyance of any Receivables to the
Issuer.

 

(a)           General Representations, Warranties and Covenants.

 

(i)      Organization and Good Standing. The Depositor is a limited liability
company organized and validly existing under the laws of the State of Delaware,
with power and authority to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted,
and had at all relevant times, and now has and so long as any Notes are
outstanding, will continue to have, power, authority and legal right to acquire,
own, hold, transfer, assign and convey the Receivables.

 



8

--------------------------------------------------------------------------------

 

 

(ii)     Due Qualification. The Depositor is and will continue to be duly
qualified to do business as a limited liability company in good standing, and
has obtained and will keep in full force and effect all necessary licenses,
permits and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications,
licenses, permits or approvals and as to which the failure to obtain or to keep
in full force and effect such licenses, permits or approvals would have a
material and adverse impact upon the value or collectability of the Receivables.

 

(iii)    Power and Authority. The Depositor has and will continue to have all
requisite limited liability company power and authority to own the Receivables,
and the Depositor has and will continue to have all requisite limited liability
company power and authority to execute and deliver this Agreement, the initial
Designated Servicing Agreement Schedule and each subsequent Designated Servicing
Agreement Schedule, each other Transaction Document to which it is a party and
any and all other instruments and documents necessary to consummate the
transactions contemplated hereby or thereby (collectively, the “Depositor’s
Related Documents”), and to perform each of its obligations under this Agreement
and under the Depositor’s Related Documents, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement by
the Depositor, and the execution and delivery of each of the Depositor’s Related
Documents by the Depositor, the performance by the Depositor of its obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby and thereby have each been duly authorized by the Depositor and no
further limited liability company action or other actions are required to be
taken by the Depositor in connection therewith.

 

(iv)    Valid Transfer. Upon the execution and delivery of this Agreement, each
Assignment of Receivables and the Designated Servicing Agreement Schedule by
each of the parties hereto, this Agreement shall evidence a valid sale and/or
contribution, transfer, assignment and conveyance of the Additional Receivables
as of the applicable Sale Date to the Issuer, which is enforceable against
creditors of and purchasers from the Depositor, except as such enforceability
may be limited by bankruptcy, insolvency or similar laws and by equitable
principles.

 

(v)     Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Depositor is a party has been, or when delivered will
have been, duly executed and delivered and constitutes the legal, valid and
binding obligation of the Depositor, enforceable against the Depositor, in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws and by equitable principles.

 

(vi)    Good Title. Immediately prior to each Purchase of Receivables hereunder,
the Depositor is the legal and beneficial owner of each such Receivable and the
related Transferred Assets with respect thereto, free and clear of any Adverse
Claims and immediately upon the transfer and assignment thereof, the Depositor
and its assignees will have good and marketable title to, with the right to sell
and encumber, each Receivable, whether now existing or hereafter arising,
together with the related Transferred Assets with respect thereto, free and
clear of any Adverse Claims.

 

(vii)   Perfection.

 



9

--------------------------------------------------------------------------------

 

 

(A)      This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Aggregate Receivables and the related
Transferred Assets with respect thereto in favor of the Issuer, which security
interest is prior to all other Adverse Claims, and is enforceable as such
against creditors of and purchasers from the Depositor;

 

(B)      The Depositor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
the UCC in order to perfect the security interest in the Aggregate Receivables
and the related Transferred Assets granted to the Issuer hereunder; and

 

(C)      The Depositor has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Aggregate Receivables and the
related Transferred Assets, other than under this Agreement, except pursuant to
any agreement that has been terminated prior to the date hereof. The Depositor
has not authorized the filing of and is not aware of any financing statement
filed against the Depositor covering the Aggregate Receivables and the related
Transferred Assets other than those filed in connection with this Agreement and
the other Transaction Documents, and those that have been terminated prior to
the date hereof. The Depositor is not aware of any judgment or tax lien filings
against the Depositor.

 

(viii)  No Violation. Neither the execution, delivery and performance of this
Agreement, the other Transaction Documents or the Depositor’s Related Documents
by the Depositor nor the consummation by the Depositor of the transactions
contemplated hereby or thereby nor the fulfillment of or compliance with the
terms and conditions of this Agreement, the Depositor’s Related Documents or the
other Transaction Documents to which the Depositor is a party (A) will violate
the organizational documents of the Depositor, (B) will constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default), or result in a breach or acceleration of, any material indenture,
agreement or other material instrument to which the Depositor or any of its
Affiliates is a party or by which it or any of them is bound, or which may be
applicable to the Depositor, (C) constitutes a default (whether with notice or
lapse of time or both), or results in the creation or imposition of any Adverse
Claim upon any of the property or assets of the Depositor under the terms of any
of the foregoing, or (D) violates any statute, ordinance or law or any rule,
regulation, order, writ, injunction or decree of any court or of any public,
governmental or regulatory body, agency or authority applicable to the Depositor
or its properties.

 

(ix)     No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
the Depositor’s knowledge, threatened, against or affecting the Depositor (A) in
which a third party not affiliated with the Indenture Trustee or a Noteholder
asserts the invalidity of any of the Transaction Documents, (B) seeking to
prevent the issuance of the Notes or the consummation of any of the transactions
contemplated by any of the Transaction Documents, (C) seeking any determination
or ruling that should reasonably be expected to affect materially and adversely
the performance by the Depositor or its Affiliates of their obligations under,
or the validity or enforceability of, any of the Transaction Documents or (D)
relating to the Depositor or its Affiliates and which should reasonably be
expected to affect adversely the federal income tax attributes of the Notes.

 



10

--------------------------------------------------------------------------------

 

 

(x)      Ownership of Issuer. 100% of the Owner Trust Certificate of the Issuer
is owned by the Depositor. No Person other than the Depositor has any rights to
acquire all or any portion of the Owner Trust Certificate in the Issuer.

 

(xi)     Solvency. The Depositor, both prior to and after giving effect to each
sale and/or contribution of Receivables with respect to the Designated Servicing
Agreements on each Sale Date, (1) is not, and will not be, “insolvent” (as such
term is defined in § 101(32)(A) of the Bankruptcy Code), (2) is, and will be,
able to pay its debts as they become due, and (3) does not have unreasonably
small capital for the business in which it is engaged or for any business or
transaction in which it is about to engage.

 

(xii)    Information to Note Rating Agencies. All information provided by the
Depositor to any Note Rating Agency is true and correct in all material
respects.

 

(xiii)   No Fraudulent Conveyance. The Depositor is selling and/or contributing
the Aggregate Receivables to the Issuer in furtherance of its ordinary business
purposes, with no intent to hinder, delay or defraud any of its creditors.

 

(xiv)   Ability to Perform Obligations. The Depositor does not believe, nor does
it have any reasonable cause to believe, that it cannot perform each and every
covenant contained in this Agreement.

 

(xv)    Information. No document, certificate or report furnished by the
Depositor in writing pursuant to this Agreement, any other Transaction Document
or in connection with the transactions contemplated hereby or thereby contains
or will contain when furnished any untrue statement of a material fact. There
are no facts relating to and known by the Depositor which when taken as a whole
may impair the ability of the Depositor to perform its obligations under this
Agreement or any other Depositor’s Transaction Document, which have not been
disclosed herein or in the certificates and other documents furnished by or on
behalf of the Depositor pursuant hereto or thereto specifically for use in
connection with the transactions contemplated hereby or thereby.

 

(xvi)   Fair Consideration. The aggregate consideration received by the
Depositor pursuant to this Agreement is fair consideration having reasonably
equivalent value to the value of the Aggregate Receivables and the performance
of the Depositor’s obligations hereunder.

 

(xvii)  Name. The legal name of the Depositor is as set forth in this Agreement
and the Depositor does not have any trade names, fictitious names, assumed names
or “doing business” names.

 

(xviii) Subsidiaries. The Depositor has one Subsidiary, the Issuer.

 



11

--------------------------------------------------------------------------------

 

 

(xix)    Appointment of Subservicers. HLSS shall not appoint any Subservicer
other than OLS unless and until each rating agency that rated the related
mortgage-backed securities as stated in the documentation for the related MBS
Trust, shall have delivered written confirmation that the appointment of such
Subservicer will not result in a reduction of the then-current ratings of such
securities, if rating agency confirmation is required for the appointment of a
subservicer under the related Servicing Agreement.

 

(xx)     Special Purpose Entity. The Depositor is operated as an entity separate
from HLSS. In addition, the Depositor:

 

(A)      maintains and will continue to maintain its assets separate and
distinct from those of HLSS and any Affiliates of HLSS in a manner which
facilitates their identification and segregation from those of HLSS;

 

(B)      conducts and will continue to conduct all intercompany transactions
with HLSS or any Affiliate of HLSS on an arm’s-length basis;

 

(C)      has not guaranteed and will not guarantee any obligation of HLSS or any
of HLSS’s Affiliates, nor has it had or will it have any of its obligations
guaranteed by any such entities and has not held and will not hold itself out as
responsible for debts of any such entity or for the decisions or actions with
respect to the business affairs of any such entity;

 

(D)      has not permitted and will not permit the commingling or pooling of its
funds or other assets with the assets of HLSS or any Affiliate of HLSS (other
than in respect of items of payment and funds which may be commingled until
deposit into the Trust Accounts);

 

(E)      has and will continue to have separate deposit and other bank accounts
to which neither HLSS nor any of its Affiliates has any access and does not at
any time pool any of its funds with those of HLSS or any of its Affiliates;

 

(F)      maintains and will continue to maintain financial records which are
separate from those of HLSS or any of its Affiliates, and the financial
statements of HLSS will disclose that the assets of the Depositor are not
available to pay creditors of HLSS or any Affiliate of HLSS, and will reflect
its separate corporate existence;

 

(G)      compensates and will continue to compensate all employees, consultants
and agents, if any, or reimburses HLSS from its own funds, for services provided
to it by such employees, consultants and agents, and, to the extent any
employee, consultant or agent of it is also an employee, consultant or agent of
HLSS allocate the compensation of such employee, consultant or agent between it
and HLSS as agreed to between them on an arm’s length basis;

 



12

--------------------------------------------------------------------------------

 

 

(H)      conducts and will continue to conduct all of its business (whether in
writing or orally) solely in its own name and on its own stationery and pays and
will continue to pay its own expenses, makes and will make all communications to
third parties (including all invoices (if any), letters, checks and other
instruments) solely in its own name (and not as a division of any other Person),
and requires and will require that its employees, if any, when conducting its
business identify themselves as such (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as its employees);

 

(I)       adheres and will continue to adhere and comply with its organizational
documents and maintains and will maintain company records and books of account
separate and distinct from HLSS’s corporate records and the records of any
Affiliate of HLSS;

 

(J)      does not and will not permit HLSS or any Affiliate of HLSS, to be
involved in its daily management; provided, however, that officers of HLSS or
any such Affiliate shall not be prohibited from serving as officers of it;

 

(K)      does not and will not act as agent for HLSS or any Affiliate of HLSS
and agrees that it will not authorize HLSS or any Affiliate of HLSS to act as
its agent;

 

(L)      pays and will continue to pay its own incidental administrative costs
and expenses from its own funds, allocates and will continue to allocate all
other shared overhead expenses (including, without limitation, telephone and
other utility charges, the services of shared employees, consultants and agents,
and reasonable legal and auditing expenses), and other items of cost and expense
shared between it and HLSS, as agreed to between them on an arm’s length basis;
and

 

(M)    takes and shall continue to take such actions as are necessary on its
part to ensure that all procedures required by its organizational documents are
duly and validly taken.

 

(b)      Survival. It its understood and agreed that the representations and
warranties of the Depositor set forth in Section 4(a), and of HLSS in Section 5
of the Receivables Sale Agreement shall continue throughout the term of this
Agreement.

 

(c)      It is understood and agreed that the (1) representations and warranties
made by HLSS pursuant to Section 5(b) of the Receivables Sale Agreement, and the
representations and warranties made by the Depositor pursuant to this Agreement,
on which the Issuer is relying in accepting the Receivables and executing this
Agreement and on which the Noteholders are relying in purchasing the Notes, and
(2) the rights and remedies of the Depositor and its assignees under the
Receivables Sale Agreement against HLSS, and the rights and remedies of the
Issuer and its assignees under this Agreement against the Depositor, inure to
the benefit of the Issuer, the Indenture Trustee and the Noteholders, as the
assignees of the Depositor’s rights under the Receivables Sale Agreement and the
Issuer’s rights hereunder. Such representations and warranties, and the rights
and remedies for the breach thereof, shall survive the sale and/or contribution,
assignment, transfer and conveyance of any Receivables from the Depositor to the
Issuer and its assignees and the pledge thereof by the Issuer to the Indenture
Trustee for the benefit of the Noteholders and shall be fully exercisable by the
Indenture Trustee for the benefit of the Noteholders.

 



13

--------------------------------------------------------------------------------

 

 

Section 5. Remedies Upon Breach

 

The Depositor shall inform the Indenture Trustee, the Administrator and the
Administrative Agent promptly, in writing, upon the discovery of any breach of
the Depositor’s representations, warranties or covenants hereunder, or HLSS’s
representations, warranties or covenants under the Receivables Sale Agreement.
Unless such breach shall have been cured or waived within thirty (30) days after
the earlier to occur of the discovery of such breach by the Depositor or receipt
of written notice of such breach by the Depositor, such that, in the case of a
representation and warranty, such representation and warranty shall be true and
correct in all material respects as if made on such day, and the Depositor shall
have delivered to the Indenture Trustee an officer’s certificate describing the
nature of such breach and the manner in which the relevant representation and
warranty became true and correct or the breach was otherwise cured, the
Depositor shall either repurchase the affected Receivables or indemnify the
Issuer and its assignees (including the Issuer, the Indenture Trustee and each
of their respective assignees) against and hold the Issuer and its assignees
(including the Issuer, the Indenture Trustee and each of their respective
assignees) harmless from any cost, liability and expense, including, without
limitation, reasonable attorneys’ fees and expenses, whether incurred in
enforcement proceedings between the parties or otherwise, incurred as a result
of, or arising from, such breach (each such repurchase or indemnification amount
to be paid hereunder, an “Indemnity Payment”), the amount of which shall equal
the Receivables Balance of any affected Receivable; provided, that any unpaid
amount shall be payable at such time only if the Collateral Test is not
satisfied to the extent necessary to satisfy the Collateral Test. This Section 5
sets forth the exclusive remedy for a breach of representation, warranty or
covenant pertaining to a Receivable. Notwithstanding the foregoing, the breach
of any representation, warranty or covenant shall not be waived by the Issuer
under any circumstances without the consent of the Majority Holders of all
Outstanding Notes.

 

Section 6. Termination.

 

This Agreement (a) may not be terminated prior to the termination of the
Indenture and (b) may be terminated at any time thereafter by either party upon
written notice to the other party.

 

Section 7. General Covenants of Depositor.

 

The Depositor covenants and agrees that from the date of this Agreement until
the termination of the Indenture:

 

(a)      Change of Control. The Depositor shall not enter into any transaction
the result of which would be a Change of Control (as defined in the Indenture)
(it being understood that the acquisition of the Depositor by HLSS shall not
violate this provision).

 

(b)      Bankruptcy. The Depositor agrees that it shall comply with Section
12(k). The Depositor has not engaged in and does not expect to engage in a
business for which its remaining property represents an unreasonably small
capitalization. The Depositor will not transfer any of the Aggregate Receivables
with an intent to hinder, delay or defraud any Person.

 



14

--------------------------------------------------------------------------------

 

 

(c)      Legal Existence. The Depositor shall do or cause to be done all things
necessary on its part to preserve and keep in full force and effect its
existence as a limited liability company in the jurisdiction of its formation,
and to maintain each of its licenses, approvals, registrations and
qualifications in all jurisdictions in which its ownership or lease of property
or the conduct of its business requires such licenses, approvals, registrations
or qualifications, except for failures to maintain any such licenses, approvals,
registrations or qualifications which, individually or in the aggregate, would
not reasonably be expected to have a material adverse effect on the financial
conditions, operations or the ability of the Depositor or the Issuer to perform
its obligations hereunder or under any of the other Transaction Documents.

 

(d)      Compliance With Laws. The Depositor shall comply in all material
respects with all laws, rules, regulations and orders of any governmental
authority applicable to its operation, the noncompliance with which would
reasonably be expected to have a material adverse effect on the financial
condition, operations or the ability of HLSS the Depositor or the Issuer to
perform their obligations hereunder or under any of the other Transaction
Documents.

 

(e)      Taxes. The Depositor shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon the Depositor or upon its income and
profits, or upon any of its property or any part thereof, before the same shall
become in default; provided that the Depositor shall not be required to pay and
discharge any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings, or
so long as the failure to pay any such tax, assessment, charge or levy would not
have a material adverse effect on the ability of the Depositor to perform its
obligations hereunder. The Depositor shall have set aside on its books adequate
reserves with respect to any such tax, assessment, charge or levy so contested.

 

(f)      Compliance with Representations and Warranties. The Depositor covenants
that it shall conduct its business such that it will continually comply with all
of its representations and warranties made in Section 4(a).

 

(g)      Keeping of Records and Books of Account. The Depositor shall maintain
accurate, complete and correct documents, books, records and other information
which is reasonably necessary for the collection of all Aggregate Receivables
(including, without limitation, records adequate to permit the prompt
identification of each new Receivable and all collections of, and adjustments
to, each existing Receivable).

 

(h)      Ownership. The Depositor will take all necessary action to establish
and maintain, irrevocably in the Issuer, legal and equitable title to the
Aggregate Receivables and the related Transferred Assets, free and clear of any
Adverse Claim (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) in all appropriate jurisdictions to perfect the Issuer’s
interest in such Aggregate Receivables and related Transferred Assets and such
other action to perfect, protect or more fully evidence the interest of the
Issuer or the Indenture Trustee (as the Depositor’s assignee) may reasonably
request).

 



15

--------------------------------------------------------------------------------

 

 

(i)      Reliance on Separateness. The Depositor acknowledges that the Indenture
Trustee and the Noteholders are entering into the transactions contemplated by
the Transaction Documents in reliance upon the Depositor’s and Issuer’s identity
as a legal entity that is separate from HLSS. Therefore, from and after the date
of execution and delivery of this Agreement, the Depositor will take all
reasonable steps to maintain each of the Depositor’s and Issuer’s identity as a
separate legal entity and to make it manifest to third parties that each of the
Depositor and the Issuer is an entity with assets and liabilities distinct from
those of HLSS. Without limiting the generality of the foregoing and in addition
to the other covenants set forth herein, the Depositor (i) will not hold itself
out to third parties as liable for the debts of the Issuer nor purport to own
the Aggregate Receivables and other related Transferred Assets, (ii) will take
all other actions necessary on its part to ensure that the facts and assumptions
regarding it set forth in the opinion issued by Mayer Brown LLP, dated as of the
Effective Date, relating to substantive consolidation issues remain true and
correct at all times.

 

(j)      Name Change, Offices and Records. In the event the Depositor makes any
change to its name (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC), type or jurisdiction of organization or location of its
books and records the Depositor shall notify the Issuer and the Indenture
Trustee thereof and (except with respect to a change of location of books and
records) shall deliver to the Indenture Trustee not later than thirty (30) days
after the effectiveness of such change (i) such financing statements (Forms UCC1
and UCC3) which the Indenture Trustee (acting at the direction of the
Administrative Agent) may reasonably request to reflect such name change, or
change in type or jurisdiction of organization, (ii) if the Indenture Trustee
shall so request, an opinion of outside counsel to the Depositor, in form and
substance reasonably satisfactory to the Indenture Trustee, as to the perfection
and priority of the Issuer’s security interest in the Aggregate Receivables in
such event, (iii) such other documents and instruments that the Indenture
Trustee on behalf of the Noteholders may reasonably request in connection
therewith and shall take all other steps to ensure that the Issuer continues to
have a first priority, perfected security interest in the Aggregate Receivables
and the related Transferred Assets.

 

(k)      Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of the Depositor, or in the case of a
change in the “location” of the Depositor for purposes of Section 9-307 of the
UCC, the Depositor must take all actions necessary or reasonably requested by
the Issuer, the Administrative Agent or the Indenture Trustee to amend its
existing financing statements and continuation statements, and file additional
financing statements and to take any other steps reasonably requested by the
Issuer, the Administrative Agent or the Indenture Trustee to further perfect or
evidence the rights, claims or security interests of any of the Issuer or any
assignee or beneficiary of the Issuer’s rights under this Agreement, including
the Indenture Trustee on behalf of the Noteholders under any of the Transaction
Documents.

 



16

--------------------------------------------------------------------------------

 

 

Section 8. Grant Clause.

 

It is intended that the conveyance of the Depositor’s right, title and interest
in, to and under the Receivables and the other Transferred Assets to the Issuer
pursuant to this Agreement shall constitute, and shall be construed as, a sale
of such Receivables and the other Transferred Assets and not a grant of a
security interest to secure a loan. However, if such conveyance is deemed to be
in respect of a loan, it is intended that: (a) the rights and obligations of the
parties shall be established pursuant to the terms of this Agreement; (b) the
Depositor hereby grants to the Issuer a first priority security interest in all
of the Depositor’s right, title and interest in, to and under, whether now owned
or hereafter acquired, the Receivables and the other Transferred Assets to
secure payment of such loan; and (c) this Agreement shall constitute a security
agreement under applicable law. The Depositor will, to the extent consistent
with this Agreement, take such reasonable actions as may be necessary to ensure
that, if this Agreement were deemed to create a security interest in the
Receivables and the other Transferred Assets, such security interest would be a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of this Agreement. The Depositor will, at
its own expense, make all initial filings on or about the Closing Date and shall
forward a copy of such filing or filings to the Indenture Trustee.

 

Section 9. Grant by Issuer.

 

The Issuer shall have the right, upon notice to but without the consent of the
Depositor, to Grant, in whole or in part, its interest under this Agreement with
respect to the Receivables to the Indenture Trustee and the Indenture Trustee
then shall succeed to all rights of the Issuer under this Agreement. All
references to the Issuer in this Agreement shall be deemed to include its
assignee or designee, specifically including the Issuer and the Indenture
Trustee.

 

Section 10. Protection of Indenture Trustee’s Security Interest in Trust Estate.

 

(a)      The Depositor shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit the reader thereof to know at any
time following reasonable prior notice delivered to the Depositor, the status of
such Receivable, including payments and recoveries made and payments owing.

 

(b)      The Depositor shall maintain its records so that, from and after the
time of the Granting of the security interest under the Indenture in the
Receivables to the Indenture Trustee, the Depositor’s records (including
computer records any back-up archives) that refer to any Receivables indicate
clearly the interest of the Indenture Trustee in such Receivables and that the
Receivable is held by the Indenture Trustee on behalf of the Noteholders.
Indication of the Indenture Trustee’s interest in a Receivable shall be deleted
from or modified on the Depositor’s records when, and only when, the Receivable
has been paid in full or released from the lien of the Indenture pursuant to the
Indenture.

 

Section 11. Limited Recourse.

 

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer under this Agreement or any certificate or other
writing delivered in connection herewith or therewith, against (a) any owner of
a beneficial interest in the Issuer or (b) any holder of a beneficial interest
in the Issuer in its individual capacity, except as any such Person may have
expressly agreed. Notwithstanding any other terms of this Agreement, the Notes,
any other Transaction Documents or otherwise, the obligations of the Issuer
under the Notes, the Indenture, this Agreement and each other Transaction
Document to which it is a party are limited recourse obligations of the Issuer,
payable solely from the Trust Estate, and following realization of the Trust
Estate and application of the proceeds thereof in accordance with the terms of
the Indenture, none of the Noteholders, the Indenture Trustee or any of the
other parties to the Transaction Documents shall be entitled to take any further
steps to recover any sums due but still unpaid hereunder or thereunder, all
claims in respect of which shall be extinguished and shall not thereafter
revive. No recourse shall be had for the payment of any amount owing in respect
of the Notes, the Indenture or this Agreement or for any action or inaction of
the Issuer against any Officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under the Notes or this Agreement. It is understood that the foregoing
provisions of this Section 11 shall not (i) prevent recourse to the Trust Estate
for the sums due or to become due under any security, instrument or agreement
which is part of the Trust Estate or (ii) save as specifically provided therein,
constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Notes or secured by the Indenture. It is further understood
that the foregoing provisions of this Section 11 shall not limit the right of
any Person, to name the Issuer as a party defendant in any proceeding or in the
exercise of any other remedy under the Notes or this Agreement, so long as no
judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such Person or entity.

 



17

--------------------------------------------------------------------------------

 

 

Section 12. Miscellaneous.

 

(a)      Amendment. This Agreement may not be amended except by an instrument in
writing signed by the Depositor and the Issuer. In addition, so long as the
Notes are outstanding, this Agreement may not be amended without the prior
written consent of more than 50% of the Holders of all Outstanding Notes, each
Supplemental Credit Enhancement Provider and each Liquidity Provider unless (i)
the amendment is for a purpose for which the Indenture could be amended without
any Noteholder consent and (ii) the Depositor shall have delivered to the
Indenture Trustee an officer’s certificate to the effect that the Depositor
reasonably believes that any such amendment will not have an Adverse Effect on
the Holders of the Notes. Any such amendment requested by the Depositor shall be
at the expense of the Depositor. Amendments shall require notice to Note Rating
Agencies as described in Section 14(a) of the Receivables Sale Agreement.

 

(b)      Binding Nature; Assignment. The covenants, agreements, rights and
obligations contained in this Agreement shall be binding upon the successors and
assigns of the Depositor and shall inure to the benefit of the successors and
assigns of the Issuer, and all persons claiming by, through or under the Issuer.

 

(c)      Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

 



18

--------------------------------------------------------------------------------

 

 

(d)      Derivative Instrument. The parties hereto mutually acknowledge and
agree that the Depositor shall have the right under this Agreement, at any time
and from time to time, to convey to the Issuer a prepaid derivative, credit
enhancement agreement or similar instruments, without the consent of the Holders
of the Notes.

 

(e)      Severability of Provisions. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.

 

(f)      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to the
conflicts of laws principles thereof other than SectionS 5-1401 and 5-1402 of
the New York General Obligations Law).

 

(g)      Counterparts. This Agreement may be executed in several counterparts
and all so executed shall constitute one agreement binding on all parties
hereto, notwithstanding that all the parties have not signed the original or the
same counterpart. Any counterpart hereof signed by a party against whom
enforcement of this Agreement is sought shall be admissible into evidence as an
original hereof to prove the contents thereof. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

(h)      Indulgences; No Waivers. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or future
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
other occurrence. No waiver shall be effective unless it is in writing and is
signed by the party asserted to have granted such waiver.

 

(i)      Headings Not to Affect Interpretation. The headings contained in this
Agreement are for convenience of reference only, and they shall not be used in
the interpretation hereof.

 

(j)      Benefits of Agreement. Nothing in this Agreement, express or implied,
shall give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement.

 



19

--------------------------------------------------------------------------------

 

 

(k)      No Petition. The Depositor, by entering into this Agreement, agrees
that it will not at any time prior to the date which is one year and one day,
or, if longer, the applicable preference period then in effect, after the
payment in full of all of the Notes, institute against the Issuer, or join in
any institution against the Issuer of, Insolvency Proceedings or other similar
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes or this Agreement, or cause the Issuer to commence any reorganization,
bankruptcy proceedings, or Insolvency Proceedings under any applicable state or
federal law, including without limitation any readjustment of debt, or
marshaling of assets or liabilities or similar proceedings. This Section 12(k)
shall survive termination of this Agreement.

 

(l)      Owner Trustee Limitation of Liability. It is expressly understood and
agreed by the parties hereto that (a) this Agreement is executed and delivered
by Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of the Issuer under the Trust Agreement, in the exercise of the powers
and authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as a personal representation, undertaking and agreement by
Wilmington Trust Company but is made and intended for the purpose of binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or the other Transaction Documents.

 

[Signature Pages Follow]

 



20

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Receivables Pooling
Agreement to be duly executed as of the date first above written.

 







  HOMEQ SERVICER ADVANCE FACILITY TRANSFEROR, LLC, as Depositor       By: /s/
Richard Delgado   Name:  Richard Delgado   Title:  Senior Vice President and
Treasurer



 

[Signatures continue]

 

[HLSS - Signature Page to Schedule 1 to 2010-ADV1 Amended and Restated
Receivables Pooling Agreement - Assignment of Receivables]

 



--------------------------------------------------------------------------------

 

 



 

HOMEQ SERVICER ADVANCE RECEIVABLES TRUST 2010-ADV1, as Issuer

By: Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

      By: /s/ Yvette L. Howell   Name: Yvette L. Howell   Title: Assistant Vice
President



 

[Signatures continue]

 

 [HLSS - Signature Page to Schedule 1 to 2010-ADV1 Amended and Restated
Receivables Pooling Agreement - Assignment of Receivables]

 

--------------------------------------------------------------------------------

 



 

Acknowledged and Agreed as of the date first above written:

 

 

SHEFFIELD RECEIVABLES CORPORATION, as sole Holder of the Class A-1 Notes, the
Class A-2 Notes, the Class B Notes and the Class C Notes



 

By: Barclays Bank PLC, as Attorney-in-Fact

 

By: /s/ John McCarthy

  Name: John McCarthy   Title: Vice President



 

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

By: /s/ Jamie Pratt

  Name: Jamie Pratt   Title: Director



 

[End of signatures]

 

[HLSS - Signature Page to Schedule 1 to 2010-ADV1 Amended and Restated
Receivables Pooling Agreement - Assignment of Receivables]



--------------------------------------------------------------------------------

 

 

Schedule 1

 

ASSIGNMENT OF RECEIVABLES

 

Dated as of [_____________], 2012

 

This Assignment of Receivables (this “Assignment”) is a schedule to and is
hereby incorporated by this reference into a certain Amended and Restated
Receivables Pooling Agreement (the “Agreement”), dated as of March 5, 2012, by
and between HomEq Servicer Advance Facility Transferor, LLC, a Delaware limited
liability company (the “Depositor”), and HomEq Servicer Advance Receivables
Trust 2010-ADV1, a statutory trust formed under the laws of the State of
Delaware (the “Issuer”). All capitalized terms used herein shall have the
meanings set forth in, or referred to in, the Agreement.

 

By its signature to this Assignment, the Depositor hereby sells and/or
contributes, assigns, transfers and conveys to the Issuer and its assignees,
without recourse, but subject to the terms of the Agreement, all of the
Depositor’s right, title and interest in, to and under its rights to
reimbursement for Receivables arising under each Designated Servicing Agreement
listed on Attachment A attached hereto, existing on the date of this Assignment
and any Additional Receivables arising under each Designated Servicing Agreement
listed on Attachment A, on or before the related Receivables Sale Termination
Date, the other Transferred Assets related to such Receivables described in
Section 2(a) of the Agreement, pursuant to the terms of the Agreement, and the
Issuer hereby accepts such sale and/or contribution, assignment, transfer and
conveyance and agrees to transfer to the Depositor the consideration set forth
in the Agreement.

 

[Signature Page Follows]

 



--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the date first above written.

 

 

  HOMEQ SERVICER ADVANCE FACILITY TRANSFEROR, LLC, as Depositor  

 

 

By:____________________________________

      Name:       Title:



 

[Signatures continue]

 

[HLSS - Signature Page to Schedule 1 to 2010-ADV1 Amended and Restated
Receivables Pooling Agreement - Assignment of Receivables] 

 



--------------------------------------------------------------------------------

 

 

 

 

HOMEQ SERVICER ADVANCE RECEIVABLES TRUST 2010-ADV1, as Issuer



By: Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

 

 

 

By:____________________________________

      Name:       Title:



 

[End of signatures]

 

[HLSS - Signature Page to Schedule 1 to 2010-ADV1 Amended and Restated
Receivables Pooling Agreement - Assignment of Receivables] 

 



--------------------------------------------------------------------------------

 

 

Attachment A to Schedule 1

 

DESIGNATED SERVICING AGREEMENTS RELATED TO ADDITIONAL RECEIVABLES

 

 

Attachment A to Schedule 1-1

 



--------------------------------------------------------------------------------

